—Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered April 19, 2000, convicting him of attempted burglary in the first degree and attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*769The defendant’s purported waiver of his right to appeal was not valid (see People v DeSimone, 80 NY2d 273, 282-283 [1992]). We have examined the defendant’s contention that the sentence was excessive and find it to be without merit (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions, raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Florio, J.P., S. Miller, Friedmann, Townes and Mastro, JJ., concur.